Exhibit 99.1 ENTRAVISION COMMUNICATIONS CORPORATION REPORTS THIRD QUARTER 2016 RESULTS - Announces Quarterly Cash Dividend of $0.03125 Per Share - SANTA MONICA, CALIFORNIA, November 3, 2016 – Entravision Communications Corporation (NYSE: EVC) today reported financial results for the three- and nine-month periods ended September 30, 2016. Historical results, which are attached, are in thousands of U.S. dollars (except share and per share data). This press release contains certain non-GAAP financial measures as defined by SEC Regulation G. The GAAP financial measure most directly comparable to each of these non-GAAP financial measures, and a table reconciling each of these non-GAAP financial measures to its most directly comparable GAAP financial measure is included beginning on page 10. Unaudited financial highlights are as follows: Three-Month Period Nine-Month Period Ended September 30, Ended September 30, % Change % Change Net revenue $ $ (6 )% $ $ (0 )% Cost of revenue - digital media (1) 21 % 40 % Operating expenses (2) 4 % 5 % Corporate expenses (3) 3 % 7 % Consolidated adjusted EBITDA (4) )% )% Free cash flow (5) $ $ )% $ $ )% Net income $ $ )% $ $ )% Net income per share, basic $ $ )% $ $ )% Net income per share, diluted $ $ )% $ $ )% Weighted average common shares outstanding, basic Weighted average common shares outstanding, diluted Cost of revenue consists primarily of the costs of online media acquired from third-party publishers. Media cost is classified as cost of revenue in the period in which the corresponding revenue is recognized. Operating expenses include direct operating, selling, general and administrative expenses. Included in operating expenses are $0.1 million and $0.3 million of non-cash stock-based compensation for the three-month periods ended September 30, 2016 and 2015, respectively and $0.7 million and $1.0 million of non-cash stock-based compensation for the nine-month periods ended September 30, 2016 and 2015, respectively. Operating expenses do not include corporate expenses, depreciation and amortization, impairment charge, gain (loss) on sale of assets, gain (loss) on debt extinguishment and other income (loss). Corporate expenses include $0.7 million and $0.6 million of non-cash stock-based compensation for the three-month periods ended September 30, 2016 and 2015, respectively and $1.9 million and $1.7 million of non-cash stock-based compensation for the nine-month periods ended September 30, 2016 and 2015, respectively. Consolidated adjusted EBITDA means net income (loss) plus gain (loss) on sale of assets, depreciation and amortization, non-cash impairment charge, non-cash stock-based compensation included in operating and corporate expenses, net interest expense, other income (loss), gain (loss) on debt extinguishment, income tax (expense) benefit, equity in net income (loss) of nonconsolidated affiliate, non-cash losses and syndication programming amortization less syndication programming payments. We use the term consolidated adjusted EBITDA because that measure is defined in our credit facility and does not include gain (loss) on sale of assets, depreciation and amortization, non-cash impairment charge, non-cash stock-based compensation, net interest expense, other income (loss), gain (loss) on debt extinguishment, income tax (expense) benefit, equity in net income (loss) of nonconsolidated affiliate, non-cash losses and syndication programming amortization and does include syndication programming payments. While many in the financial community and we consider consolidated adjusted EBITDA to be important, it should be considered in addition to, but not as a substitute for or superior to, other measures of liquidity and financial performance prepared in accordance with accounting principles generally accepted in the United States of America, such as cash flows from operating activities, operating income and net income. As consolidated adjusted EBITDA excludes non-cash gain (loss) on sale of assets, non-cash depreciation and amortization, non-cash impairment charge, non-cash stock-based compensation expense, net interest expense, other income (loss), gain (loss) on debt extinguishment, income tax (expense) benefit, equity in net income (loss) of nonconsolidated affiliate, non-cash losses and syndication programming amortization and includes syndication programming payments, consolidated adjusted EBITDA has certain limitations because it excludes and includes several important non-cash Entravision Communications
